OPINION
HARDBERGER, Chief Justice.
On September 18, 1997, appellees filed a motion to dismiss or abate this appeal, re*667questing that the appeal be dismissed “on grounds of mootness.” Based on the information provided in appellees’ motion, we were uncertain whether dismissing the appeal as moot was in accordance with the parties’ agreement; therefore, we ordered appellant to respond. In our order, we cited our prior decision in Panterra Corp. v. American Dairy Queen, 908 S.W.2d 300 (Tex.App.—San Antonio 1995, no writ), and explained the effect of dismissing the appeal as moot. On October 7, 1997, appellant filed a response, stating that he was in agreement with the dismissal of the appeal as moot.
Therefore, appellees’ motion to dismiss is granted. See Tex.R.App. P. 42.1(a). The cause is moot. All previous orders and judgments, both trial and appellate, are set aside, and the cause is dismissed. Freeman v. Burrows, 141 Tex. 318, 171 S.W.2d 863, 863-64 (1943); Panterra v. American Dairy Queen, 908 S.W.2d 300, 301 (Tex.App.—San Antonio 1995, no writ). Costs of appeal are assessed against the parties who incurred them.
DUNCAN, J., issues dissenting opinion.